Citation Nr: 1018277	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  09-30 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to November 
1945 and again from December 1961 to October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2009 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The Veteran indicated on his August 2009 VA Form 9 that he 
wished to testify at a BVA hearing.  In August 2009 
correspondence, he withdrew the hearing request.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has Level VII hearing loss in the right ear and 
Level II hearing loss in the left ear, evaluated as 10 
percent disabling.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.385, 4.1-4.7, 4.21, 
4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected bilateral 
hearing loss is more disabling than currently evaluated.  
Specifically, the Veteran argues that 3/4 of his hearing is 
gone. 


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating a veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. (1991). The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Impaired hearing will be considered a disability only after 
threshold requirements are met. See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average pure tone threshold and 
speech discrimination percentage scores.  38 C.F.R. § 
4.85(b).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered). 
 
The provisions of 38 C.F.R. § 4.86 address exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in this section are present when the puretone threshold at 
each of the 4 specified frequencies (1000, 2000, 3000 and 
4000 Hz) is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1000 Hz, and 70 decibels 
or more at 2000 Hz.  


Factual Background

The Veteran submitted an initial claim for service connection 
for bilateral hearing loss in December 1945.  Specifically, 
the Veteran reported that during an invasion of Okinawa in 
April 1945, a 30 caliber rifle exploded near his left ear and 
he had experienced pain and left ear hearing loss since.  
This claim was denied in a letter dated in March 1946.  

Thereafter, the Veteran enlisted for a second period of 
military service and filed a subsequent claim for service 
connection for bilateral hearing loss in December 1979.  Upon 
review of this claim the RO noted that the Veteran's July 
1979 retirement examination showed bilateral hearing loss at 
4000 Hz and by rating decision dated in January 1980 the RO 
granted service connection for bilateral hearing loss and 
assigned a noncompensable disability rating effective 
November 11, 1979, the day after discharge from the Veteran's 
second period of active service.  

In February 2009, the Veteran requested an increased rating 
for his bilateral hearing loss and was afforded a VA 
audiological examination in April 2009.  In the April 2009 
rating action on appeal, the RO continued the 10 percent 
disability rating.  

During the April 2009 VA audiological examination, the 
Veteran complained of an inability to hear and understand 
speech in social settings and education meetings.  The 
results of the April 2009 VA audiological examination are as 
follows:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
25 dB
35 dB
60 dB
95 dB
Left 
Ear
10 dB
25 dB
65 dB
80 dB

Puretone Threshold Average
Right Ear
53.75 dB
Left Ear
45 dB



Speech Recognition
Right Ear
56%
Left Ear
84%

In connection with this claim the Veteran also submitted a 
private audiological examination report dated in April 2009.  
This report shows threshold readings identical to those 
listed in the April 2009 VA audiological examination but do 
not report speech recognition scores.    

In the present case, the evidence does not show an 
exceptional level of impaired hearing such that 38 C.F.R. § 
4.86 is not applicable to the Veteran's claim. 
 
Applying the results from the April 2009 VA audiological 
examination to Tables VI yields a Roman numeral value of VII 
for the right ear and a Roman numeral value of II for the 
left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these 
values to Table VII, the Board finds that the Veteran's 
hearing loss was correctly evaluated as 10 percent disabling 
in the April 2009 rating decision.  Id.  

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 10 percent for bilateral hearing loss. 38 C.F.R. 
§ 4.3.

Extraschedular Consideration

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected 
bilateral hearing loss.  The Veteran's hearing loss 
disability has been evaluated under the applicable diagnostic 
code that has specifically contemplated the level of 
occupational impairment caused by hearing loss disabilities.  
The Board has considered the holding in Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  In that decision, the 
Court noted that, unlike the rating schedule for hearing 
loss, the extraschedular provisions did not rely exclusively 
on objective test results to determine whether referral for 
an extraschedular rating was warranted.  The Court held that 
in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.

Here, a review of the April 2009 VA audiological examination 
reflects that the examiner (audiologist) did provide an 
adequate description of the functional effects of the 
Veteran's hearing loss.  The April 2009 VA examiner 
specifically noted the Veteran's complaint that his greatest 
difficulty was an inability to hear and understand speech in 
social settings and education meetings.  The rating criteria 
contemplate speech reception thresholds and ability to hear 
spoken words on Maryland CNC testing.  Hence, the rating 
criteria contemplate the Veteran's symptomatology.  Referral 
for consideration of an extraschedular rating is therefore 
not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. 
Cir. 2009).

Complete notice was sent in March 2009 and September 2009 
letters and the claim was readjudicated in an October 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  

VA has assisted the appellant in obtaining evidence, afforded 
the appellant an audiological examination to assess the 
severity of his disability, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the appellant's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

A disability rating greater than 10 percent for bilateral 
hearing loss is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


